MEMORANDUM **
Jon Richard Baer, a chapter 7 debtor, appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”) order dismissing his appeal as untimely under Federal Rule of Bankruptcy Procedure 8002(a). We have jurisdiction under 28 U.S.C. § 158(d). We review de novo, Wiersma v. Bank of the West (In re Wiersma), 483 F.3d 933, 938 (9th Cir.2007), and we affirm.
The BAP properly dismissed the appeal because Baer filed his notice of appeal more than ten days after entry of the bankruptcy court’s order denying the motion for relief from judgment. See Fed. R. Bankr.P. 8002(a) (requiring that a notice of appeal “be filed with the clerk within 10 days of the date of the entry of the judg*185ment, order, or decree appealed from.”); Greene v. United States (In re Souza), 795 F.2d 855, 857 (9th Cir.1986) (requiring strict compliance with Rule 8002(a)’s 10-day provision). Baer’s arguments about impediments to filing the notice of appeal are unavailing. See Greene, 795 F.2d at 855.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.